*1350TRANSFER ORDER
Before the Panel:* Plaintiff in an action pending in the Central District of California {Seed) moves under 28 U.S.C. § 1407 to centralize six actions in the Central District of California. The actions, which are listed on the attached Schedule A, are pending in the Central District of California (four actions), the Southern District of California (one action), and the Eastern District of Missouri (one action). The Panel has been informed of two additional related federal actions.1
Plaintiffs in the other five actions support centralization, as does common defendant, The Honest Company, Inc. (Honest). And, with the exception of plaintiff in the Eastern District of Missouri action {Smith), all parties support the Central District of California as transferee district. The Smith plaintiff takes no position on that issue.
On the basis of the papers filed and the hearing session held, we find that these actions involve common questions of fact, and that centralization will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. The actions share factual issues arising from allegations that Honest labeled and marketed certain of its household cleaning products—namely, its laundry detergent, dish soap, and multi-surface cleaner—in a false and misleading manner. Specifically, plaintiffs contend that Honest advertises the products as free of sodium lauryl sulfate (SLS), even though the products’ ingredients include sodium coco sulfate (SCS). According to plaintiffs, SCS necessarily contains SLS. Given these common factual issues, centralization will eliminate duplicative discovery into any differences between SLS and SCS, Honest’s development, sourcing, testing, labeling, and marketing of the products, and independent testing of the products reported by the Wall Street Journal, as well as testing conducted for Seed plaintiffs counsel. Duplicative discovery will likewise be avoided on the issues of consumers’ perception of the products and whether consumers paid a price premium for the products. Further, centralization will prevent inconsistent pretrial rulings on class certification and other pretrial matters, and conserve the resources of the parties, their counsel, and the judiciary.
We select the Central District of California as transferee district for this litigation. Honest is headquartered in that district, and many witnesses and relevant documents are likely to be found there. In addition, four of the constituent actions are pending in that district, as are the two tag-along actions. Finally, centralization in the Central District of California allows us to assign the litigation to Judge André Birotte, Jr., an able and experienced jurist who has not had the opportunity to preside over an MDL. Judge Birotte already is presiding over the constituent and tag-along actions pending in the district, and we are confident that he will steer this litigation on a prudent course.
IT IS THEREFORE ORDERED that the actions listed on Schedule A and pending outside the Central District of California are transferred to the Central District of California, and, with the consent of that court, assigned to the Honorable André Birotte, Jr., for coordinated or consolidated pretrial proceedings.
*1351SCHEDULE A
MDL No. 2719 — IN RE: THE HONEST COMPANY, INC., SODIUM LAURYL SULFATE (SLS) MARKETING AND SALES PRACTICES LITIGATION
Central District of California
SEED v. THE HONEST COMPANY, INC., C.A. No. 2:16-01835
ALHADEFF v. THE HONEST COMPANY, INC., C.A. No. 2:16-02361
ALLANO v. THE HONEST COMPANY, INC., C.A. No. 2:16-02394
GOMEZ v. THE HONEST COMPANY, INC., C.A. No. 2:16-02439
Southern District of California
GLOVER v. THE HONEST COMPANY, INC., ET AL., C.A. No. 3:16-00812
Eastern District of Missouri
SMITH v. THE HONEST COMPANY, INC., C.A. No. 4:16-00406

 Certain Panel members who could be members of the putative classes in this litigation have renounced their participation in these classes and have participated in this decision.


. Those actions and any other related federal actions are potential tag-along actions. See Panel Rules 1.1(h), 7.1, and 7.2.